           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

SKY BARRETT, Individually and
on Behalf of All Others Similarly
Situated                                                    PLAINTIFF

v.                       No. 3:18-cv-167-DPM

NESTLE USA, INC.; and NESTLE
PREPARED FOODS COMPANY                                  DEFENDANTS

                                ORDER
     1.   The Court appreciates the parties' response, NQ 17, to the
Court's recent Order, NQ 15, as well as counsels' billing records through
the end of January, NQ 16. The Court understands now why notice by
text message wasn't proposed. The Court also appreciates the parties'
revisions of all the proposed documents to address the Court's
questions and concerns. On the Notice, NQ 17-1 at 22-23, one follow-
up, and one tweak.
     The follow-up. The heading caption at the top of the box (in dark
gray) should read "YOUR OPTIONS AND LEGAL RIGHTS". The first
box (in light gray) on the left margin should be restored to the original
text proposed. It should read "FILL OUT THE CLAIM FORM".
     The possible tweak. In the middle box of the Notice,* NQ 17-1
at 23, "and/ or" is used twice. This mischievous expression can cause
confusion.   The Court suggests a re-write:      "you may state your
objections to the Court, or file the Opt-Out Form, or do both. To do so,
you must mail a letter to counsel for the Parties stating why you object
to the Settlement, or mail the Opt-Out Form to the Claims
Administrator, or do both, by _ ____, 2019." This is a suggestion
because the Court may not have accurately captured the parties'
understanding. And the Court authorizes counsel to revise this part of
the Notice to eliminate" and/ or" while faithfully capturing the parties'
proposed agreement.
     2. The Court certifies the following group as a collective action
for settlement purposes, and as a Settlement Class:
     All current or former hourly paid production employees
     who work or worked at the Nestle processing factory
     located in Jonesboro, Arkansas, at any time between
     1 January 2016 and 1 July 2018.

The 858 members of this group are similarly situated. As a result of a
common Nestle policy they may not have received all the monthly and
annual bonuses to which they are entitled. Buford v. Superior Energy
Services, LLC, 2018 WL 6441097, at *2 (E.D. Ark. 1 June 2018). Federal



* All capitalized terms about the settlement track the parties'
definitions and usage in their Settlement Agreement.
                                   -2-
Rule of Civil Procedure 23' s requirements are satisfied: common claims
predominate; the group is numerous; Barrett's claim is typical; and
she will adequately represent the Settlement Class. The Court appoints
Joshua West and Joshua Sanford of the Sanford Law Firm, PLLC, as
class counsel because they are able and experienced.
     3. The proposed settlement of the collective action and the class
action is, the Court tentatively concludes, fair and reasonable. The
Court is likely to be able to give its final approval in due course. FED.
R. CIV. P. 23(e); Melgar v. OK Foods, 902 F.3d 775, 779-80 (8th Cir. 2018)
(FLSA group); Van Horn v. Trickey, 840 F.2d 604, 606-07 (8th Cir. 1988)
(Rule 23 class).   The deal reflects a good faith compromise of the
disputed bonuses.     Given the lawyer time already spent through
January 2019, and expected to be spent thereafter, the target amount of
attorney's fees is a reasonable estimate, which the Court will revisit
with more information at the fairness hearing.
     4. The Court appoints JND Legal Administration as the Claims
Administrator.
     5. The Court schedules the fairness hearing for 1:30 p.m. on
Monday, 8 July 2019 in courtroom 324 at the E.C. "Took" Gathings
Federal Building, 615 South Main Street, Jonesboro, Arkansas 72401.
     6. The Court approves the form and content (as revised by this
Order) of the Notice of Proposed Settlement, Claim Form, and Opt-Out
Form as proposed and revised by the parties, NQ 17-1.

                                   -3-
     7. Here's the schedule:

     •    1 May 2019            Deadline     for   claims
                                administrator to complete
                                Notice mailing.

     •    31 May 2019           Deadline for any objector's
                                lawyer     to    file   an
                                appearance in the case.

     •    7 June 2019           Motion for final approval
                                of settlement due.

     •    7 June 2019           Objections or Opt-Outs due.

     •    8 July 2019           Fairness Hearing .

The sooner Notice can be mailed the better.
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge




                                 -4-
